Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.
Response to Amendment
The following Office action in response to communications received November 26, 2021. Claims 1 has been amended. Therefore, claims 1-9 are pending and addressed below.
To continue prosecution, examination of claims are based on amendments to Claim 1 received on November 26, 2021, to include all claim limitations received on April 2, 2021. It appears Applicant inadvertently submitted amendments using claims from September 22, 2020. 
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated May 26, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the 
Independent Claim(s) 1 is directed to facilitating patient's on-going diagnosis and treatment of a given condition, allowing new members into the treatment group by directing a set of diagnostic tools and tests, ingesting response data and reevaluating such response data to fine tune diagnosis as to patient's condition. The claim(s) recite(s) instantiating a patient's data; guiding the patient through an assessment of patient health state by providing tests to the patient, the test being at least one of a patient's mental health and patient's physiological health; storing and analyzing the patient's response and recording data; depending on patient's response, guiding the patient to explain their responses and updating patient's response; storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient health state; and if a threshold condition is met, affecting at least one alert action in response to patient communications, wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services.
The limitations of instantiating a patient's data; guiding the patient through an assessment of patient health state by providing tests to the patient, the test being at least one of a patient's mental health and patient's physiological health; storing and analyzing the patient's response and recording data; depending on patient's response, guiding the patient to explain their responses and updating patient's response; storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient health state; and if a threshold condition is met, affecting at least one alert action in response to patient communications, wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. That is, other than reciting “database platform, smart device and patient's dashboard,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “database platform, smart device 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database platform, smart device and patient's dashboard” to perform all of the instantiating a patient's data; guiding the patient through an assessment of patient health state by providing tests to the patient, the test being at least one of a patient's mental health and patient's physiological health; storing and analyzing the patient's response and recording data; depending on patient's response, guiding the patient to explain their responses and updating patient's response; storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient health state; and if a threshold condition is met, affecting at least one alert action in response to patient communications, wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services steps. The “database platform, smart device and patient's dashboard” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., database platform, smart device and patient's dashboard). Looking to the specifications, these components are described at a high level of generality (¶ 32; any 
Dependent claims 2-9 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. Pub. No.: US 2003/0036683 in view of Englehard et al. Pub. No.: US 2015/0100335 further in view of Frederickson et al. Pub. No.: US 2019/0057189.

As per CLAIM 1, Kehr et al. teaches a system for the real-time, ubiquitous treatment of psychiatric conditions in a patient, comprising: 
-- the smart device configured to communicate with a remote database, the remote database hosted on a computer platform and executing computer readable processes, the processes comprising (see Kehr et al. paragraphs 301 and 407; Any technology that interacts with patients and physicians, capable of communicating by modem, fax, phone line or wireless means may be used to present the streaming media and other types of advertisements, and collect the patient data that is communicated to the database for storage and for display.  This technology may include Personal Digital Assistants (PDAs), Personal Computers (PCs), interactive televisions, the Palm Pilot.RTM., laptop computers, wireless devices, and "smart phones."):
-- instantiating a patient's data into a patient-specific, electronic database platform (CarePod/database platform), the CarePod configured to affect remote, electronic data transactions with the patient and the patient's caregivers associated with the patient's CarePod (see Kehr et al. paragraphs 58-61, 63 and 90); 
-- affecting remote data communications with the patient via a smart device that is configured to upload data to the CarePod and download commands and data from the CarePod (see Kehr et al. paragraphs 53 and 62-63);

-- storing and analyzing the patient's response and recording data in a patient's dashboard (see Kehr et al. paragraphs 61 and 66); 
-- storing and analyzing patient communications during the course of treatment, the communication analyzed according to one or more metrics determining patient health state, making a psychiatric assessment under one of the DSM-5 and PCL-5 protocols (see Kehr et al. paragraphs 60-63; If the analyzed treatment information comprises patient query data, once the patient query data is transmitted to medical monitoring device 102, the device either promptly executes a Patient Query mode to ask the patient to respond to a series of health-related questions, or stores the patient query data for subsequent execution of the Patient Query mode, depending on the status of an execution command.); and
--when a threshold condition is met, affecting one alert action in response to patient communications ,wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services (see Kehr et al. paragraphs 76 and 78; For example, with regard to an outpatient with a congestive heart failure condition, when medical monitoring device 102 detects an increase in the patient's blood pressure of at least 30 mm mercury, system 100 (e.g., medical monitoring device 102, a remote device 104 or central monitoring device 105) would operate to notify the patient's case manager of the developing circumstances.  Finally, if the patient also increases nitroglycerin tablet intake, system 100 would notify a nearby emergency response center and request the dispatch of an ambulance, in addition to notifying the above mentioned healthcare providers.).
Kehr et al. fails to teach:
-- a smart device in the possession of a patient, the patient having on-going psychiatric conditions in need of current treatment, the smart device further comprising: a communication module and a plurality of interfaces comprising one of a screen interface, a camera and a microphone;

Englehard et al. teaches the user interface can be configured to accept user input, e.g., via an I/O device, and data input by the user can be stored in any one or more memories. For example, the user interface can be configured to prompt a user to enter data in response to a question regarding medication administration that can help explain any anomalies, e.g., a question asking what the patient was doing or experiencing when emergency medication was administered (e.g., playing sports, sleeping, attending school class, suffering from allergies, etc.), etc., a question asking why a medication dosage was missed, etc. An accessory's processor and/or a processor located remotely from the accessory can be configured to analyze input answers so as to "learn" patient behavior and incorporate the "learned" behavior into, e.g., recommendations regarding the patient's treatment plan and predictions of the patient's future behavior (see Englehard et al. paragraph 147).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Englehard et al. within the systems/methods as taught by reference Kehr et al. with the motivation of providing a user interface customized for different patient age groups (e.g., children v. adults) and for different users (e.g., patients, parents, doctors, etc.), thereby allowing different users to view and analyze data most effective for their needs and goals, even when the user is remotely located from the patient (see Englehard et al. paragraph 69).
Kehr and Englehard fail to explicitly teach:
-- a smart device in the possession of a patient, the patient having on-going psychiatric conditions in need of current treatment, the smart device further comprising: a communication module and a plurality of interfaces comprising one of a screen interface, a camera and a microphone.
Frederickson et al. teaches an exemplary alert and response integration system device in accordance with aspects of the disclosure.  In particular, FIG. 3 shows a front panel 202 of the ARIS device 104.  The front panel 202 may include the display 118 and a graphical user interface 204 that may implement the touchscreen 180.  The front panel 202 may further include the camera device 126 and the lens 206.  In one aspect, the lens 206 may be a fisheye lens.  In this regard, the fisheye lens may be an 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Frederickson et al. with the systems/methods as taught by reference Kehr et al. and Englehard et al. with the motivation providing an alert and response integration system, device, and process that improves supervision and oversight of children, adults, pets, and the like (see Frederickson et al. paragraph 1).

As per CLAIM 2, Kehr et al., Englehard et al. and Frederickson et al. further teach the system of claim 1 wherein the step of guiding the patient through an assessment of patient health state further comprises: 
-- instantiating an Intelligent Agent (IA) to communicate with the patient and the patient's CarePod through Application Programming Interfaces (API) (see Kehr et al. paragraphs 73 and 81). 
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 3, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 2 wherein the step of guiding the patient through an assessment of patient health state further comprises: 
-- establishing an initial baseline of health by administering a set of testing protocols and recording responses of the patient to the testing protocols (see Kehr et al. paragraphs53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.


-- recording the responses of the patient to the protocol and monitoring other digital data received by the patient's smart device during the administering of the testing protocol (see Kehr et al. paragraphs 53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 5, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 4 wherein the step of storing and analyzing the patient's response and recording data in a patient's dashboard further comprises: 
-- recording visual and aural data captured by the patient's smart device at the time of testing the patient (see at least Kehr et al. paragraph 138). 
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 4 wherein the step of storing and analyzing the patient's response and recording data in a patient's dashboard further comprises: 
-- correlating other digital data received by the patient's smart device with the responses of the patient to the testing protocol (see Kehr et al. paragraphs 53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 7, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 1 wherein the method further comprises: 

The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 8, Kehr et al., Englehard et al. and Frederickson et al. further teaches the system of claim 1 wherein the step of affecting at least one alert action in response to patient communications further comprises: 
-- taking one or a plurality of intervention steps to prevent the patient from causing harm (see Kehr et al. paragraphs 53, 59-60, 76-78 and 85-86).
The obviousness of combining the teachings of Kehr et al., Englehard et al. and Frederickson et al. are discussed in the rejection of claim 1, and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al., Englehard et al. and Frederickson et al. as applied to claims 1-8 above, and further in view of SAHN Pub. No.: US 2015/0223731.

As per CLAIM 9, Kehr et al., Englehard et al. and Frederickson et al. fail to teach the system of claim 5 wherein the step of recording aural data captured by the patient’s smart device further comprises analyzing the patient’s speech for variations in at least one of tone, speed and content, such variations correlating with specific emotional states.
SAHN teaches analyzing the video and/or audio data for a socially relevant event, emotional responses can be characterized by one or more of voice fluctuations, tone, cadence, volume, and prosodic variation of the voice of the speaker, facial expressions, body language, and hand gestures (see SAHN paragraphs 69, 93, and 183).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference SAHN with the systems/methods as taught by reference Kehr et al., Englehard et al. and Frederickson et al. with the motivation of .

Response to Arguments
Applicant’s arguments filed November 26, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) In response to Claim 1, as presently amended, Applicant respectfully traverses. In particular, in view of the amendment of Claim 1 that includes the possibility that the patient may harm himself due to adverse mental distress, Applicant renews the objection below. In addition, Applicant is aware of certain potential legislation that purports to overturn, or otherwise abrogate Alice and its progeny. As such, Applicant avers that the present rejection based on Alice is overcome — or will soon be with corrective legislative action.
In response to argument (1), Examiner respectfully disagrees. As previously explained, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
Simply adding a well-known smart device comprising a communication module and a plurality of interfaces comprising one of a screen interface, a camera and a microphone that communicates with a remote database, does not overcome the 35 USC § 101 rejection.
To conclude, Kehr et al. teaches “wherein the one alert action is based on the patient’s emotional state wherein the patient is determined to likely harm himself and comprises placing a call to emergency services” in both paragraphs 76 and 78. Paragraph 76 demonstrates a patient doing actions to increase blood pressure, while in paragraph 78 patient may not follow instructions to lower glucose levels. In either case, a system cannot accurately predict what a user/patient will or will not do. 
[0076] For example, with regard to an outpatient with a congestive heart failure condition, when medical monitoring device 102 detects an increase in the patient's blood pressure of at least 30 mm mercury, system 100 (e.g., medical monitoring device 102, a remote device 104 or central monitoring device 105) would operate to notify the patient's case manager of the developing circumstances. Further, if the increase in blood pressure is accompanied by chest pain, system 100 would notify the patient's case manager and visiting nurse. [0078] For example, a patient could be attached to a glucose monitor 106 that monitors glucose levels in the blood and reports them to central monitoring device 105 on demand or according to periodically scheduled rates. Upon receiving the data representing glucose levels, central monitoring device 105 compares the levels to normative values. When the glucose levels are within the range of normative values, central monitoring device 105 determines that no treatment is necessary. When the reported glucose levels are outside the range of normative values, central monitoring device 105 instructs the patient (via, e.g., medical monitoring device 102) to administer an injection with additional insulin, or eat a piece of fruit or candy bar, depending upon whether the glucose levels are too high or too low, respectively. Alternatively, central monitoring device 105 could activate an 
For example, Examiner notes that at least an increase in blood pressure as discussed in paragraph 76 of Kehr et al. can be caused by someone/patient having too much sodium or too little potassium in your diet, you're more likely to have elevated blood pressure. Tobacco use. Smoking cigarettes, chewing tobacco or being around others who smoke (secondhand smoke) can increase your blood pressure. Drinking too much alcohol. Therefore, Kehr et at. teaches “wherein the one alert action (e.g. system 100 would operate to notify/alert the patient's case manager of the developing circumstances) is based on the patient’s emotional/ demonstrative state wherein the patient is determined to likely harm himself (e.g. Drinking too much alcohol caused by depression) and comprises placing a call to emergency services.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HICKLE et al. Pub. No.: US 20180052968 A1; This application relates to a technology-enabled service with a navigation system for efficiently engaging the patient in the therapeutic paradigm for obtaining appropriate medical care for an existing condition. The patient is provided assistance for efficient navigation through the myriad levels of health care to the appropriate level and provider. Such navigation extends from supervised self-care to proper use of emergency rooms, specialists, hospitals, home health providers, and ancillary service providers to include imaging, laboratory, pharmacy, and therapies such as physical therapy, speech therapy, psychotherapy, and others.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626   


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626